DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 6 objected to because of the following informalities: claim 1 in lines 10-11 & claim 3 & claim 6 recite “the first and second sub heat exchange channels”; it must be recites as “the first sub heat exchanger channel and the second sub heat exchanger channel”. Appropriate correction is required.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitations:
Segment of claim 7, the claim limitation “distribution unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “unit” coupled with functional language “distribution” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 7 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“distribution unit” has been interpreted to be distributor (paragraph [93]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “the first sub heat exchange channel is disposed in the sub heat exchange area at a position farthest from the blower”. It is not defined in the claim how far is considered to be “farthest”, therefore, the bolded phrase makes the claimed limitations indefinite, because, it is not clear how far a position is from the blower. For the purpose of examination, it is interpreted the first sub heat exchange channel is at a reasonable possible farthest position from the blower so that the heat exchanger can operate properly as it was manufactured. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto (2016/0216014 A1).

Claim 1: Morimoto discloses a heat exchanger (i.e., 30) comprising: 
a main heat exchange area (i.e., 235) (further, based on the broadest reasonable interpretation, vertically arranged heat exchange regions 235 and 135 used as main and sub heat exchange areas); 
a sub heat exchange area (i.e., 135); and 
a first connecting pipe (i.e., connecting pipe 110) and a second connecting pipe (i.e., 120) interconnecting the main heat exchange area (i.e., 235) and the sub heat exchange area (i.e., 135), 
the main heat exchange area (i.e., 235) having a first main heat exchange channel (i.e., annotated by examiner in FIG.8) and a second main heat exchange channel (i.e., annotated by examiner in FIG.8), 
the sub heat exchange area (i.e., 135) having a first sub heat exchange channel (i.e., annotated by examiner in FIG.8), a second sub heat exchange channel (i.e., annotated by examiner in FIG.8), and a third sub heat exchange channel (i.e., annotated by examiner in FIG.8), 
the first connecting pipe (i.e., 110) connecting the first (i.e., annotated by examiner in FIG.8) and second sub heat exchange channels (i.e., annotated by examiner in FIG.8) to the first main heat exchange channel (i.e., annotated by examiner in FIG.8) while the first and second sub heat exchange channels are joined together (i.e., see annotated by examiner in FIG.8), 
the second connecting pipe (i.e., 120) connecting the third sub heat exchange channel (i.e., annotated by examiner in FIG.8) and the second main heat exchange channel together (i.e., based on the broadest reasonable interpretation, portion 122a of connecting pipe 120 connects the third sub heat exchange channel to the second main heat exchanger channel; see annotated by examiner in FIG.8). 
[AltContent: arrow][AltContent: textbox (Third sub channel)][AltContent: textbox (Second sub channel)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second main channel )][AltContent: textbox (First main channel )][AltContent: textbox (First sub channel)]
    PNG
    media_image1.png
    640
    826
    media_image1.png
    Greyscale

Claim 2: Morimoto discloses the apparatus as claimed in claim 1, wherein the main heat exchange area (i.e., 235) and the sub heat exchange area (i.e., annotated by examiner in FIG.8) are disposed adjacent to each other, and -3-Attorney Docket No. 129J_086_TN 
the first sub heat exchange channel (i.e., annotated by examiner in FIG.8) is disposed at a position closest (i.e., based on the broadest reasonable interpretation, a position closest to region 235 is where the dashed lined separates regions 135 & 235) to the main heat exchange area (i.e., 235).  

Claim 3: Morimoto discloses the apparatus as claimed in claim 1, wherein the first and second sub heat exchange channels (i.e., annotated by examiner in FIG.8) are aligned in a gravitational direction (i.e., based on the broadest reasonable interpretation, sub channels are stacked in the vertical direction where gravity is aligned).  

Claim 4: Morimoto discloses the apparatus as claimed in claim 1, wherein the first sub heat exchange channel (i.e., annotated by examiner in FIG.8) is disposed at a lowermost position in the sub heat exchange area (i.e., 135).  

    PNG
    media_image2.png
    504
    714
    media_image2.png
    Greyscale

Claim 5: Morimoto discloses the apparatus as claimed in claim 1, further comprising a blower (i.e., 15) configured to blow air to the sub heat exchange area (i.e., 135), wherein the first sub heat exchange channel is disposed in the sub heat exchange area at a position farthest (i.e., based on the broadest reasonable interpretation, it is interpreted, the first sub heat exchange channel is located at a reasonable possible farthest position from the blower so that the heat exchanger can operate properly as it was manufactured) from the blower (i.e., 15).  

Claim 6: Morimoto discloses the apparatus as claimed in claim 1, wherein the first and second sub heat exchange channels (i.e., annotated by examiner in FIG.8) are equal in length (i.e., see annotated by examiner in FIG.8; lengths of sub heat exchange channels are equal, lengths are along horizontal direction of heat exchanger as shown in 2D drawing), the first and second sub heat exchange channels have inlets (i.e., inlets are inherent to sub heat exchange channels in order for fluid to enter the channels), respectively, adjacent to each other, and the first and second sub heat exchange channels have outlets, respectively, adjacent to each other (i.e., outlets are inherent to sub heat exchange channels in order for fluid to exit the channels).  

Claim 7: Morimoto discloses the apparatus as claimed in claim 1, wherein the main heat exchange area (i.e., 235) has a first distribution unit (i.e., communicating space 143a used as first distribution unit) connected to the first main heat exchange channel (i.e., annotated by examiner in FIG.8) and a second distribution unit (i.e., communicating space 143b used as second distribution unit) connected to the second main heat exchange channel (i.e., annotated by examiner in FIG.8), the first connecting pipe (i.e., 110) is connected to the first distribution unit (i.e., 143a), and the second connecting pipe (i.e., 120) is connected to the second distribution unit (i.e., 143b).  

    PNG
    media_image2.png
    504
    714
    media_image2.png
    Greyscale


Claim 8: Morimoto discloses the apparatus as claimed in claim 1 an outdoor unit (i.e., 23) comprising the heat exchanger (i.e., 30).  

Claim 9: Morimoto discloses the apparatus as claimed in claim 8 a refrigeration cycle apparatus (i.e., see FIG.1) comprising the outdoor unit (i.e., 23).
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to heat exchanger:
Jindou (2013/0306285 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763